DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 50-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 43 requires the knit material consist of a single knit layer. The specification is silent regarding the claimed knit material being a single knit layer material.
Claim 53 requires the bedding material comprise only one knit layer. The specification is silent regarding the claimed bedding material comprising only one knit layer. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, it is not clear what constitutes a single knit layer when the knit material comprises the claimed top portion, bottom portion and intermediate portion. 
Claim 53, it is not clear what constitutes a material comprising only one knit layer when the material comprises the claimed top portion, bottom portion and intermediate portion.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-53 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/210589 to Lawrence or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/210589 to Lawrence in view of USPAP 2009/0044572 to Fujita and/or USPN 3,831,233 to Rendall.
Claim 34, Lawrence discloses a knit material comprising opposite top and bottom portions and an intermediate portion positioned between the top and bottom portion, the top portion comprising a first fiber, the bottom portion comprising a second fiber, the intermediate portion comprising the first and second fibers and a third fiber, at least one of the first and second fibers being different than the third fiber (see entire document including pages 2-7 and Figure 1).
Claims 35, 37, 39, 45, 47 and 49, the second fiber is the same as the first fiber (page 7).
Claims 36, 38, 41, 42, 46, 48 and 51-53, Lawrence discloses that the middle layer fibers may comprise nylon fibers and that the top and bottom layers may comprise evaporative fibers such as nylon or polyester (page 3). Lawrence does not appear to specifically mention the use of a blend of rayon and nylon as the evaporative fiber material but Fujita discloses that it is known in the art to enhance the moisture absorbing/release property of a yarn by using a yarn comprising a blend of rayon and nylon (see entire document including [0038] and [0077]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the evaporative (top and bottom layer) fibers from a blend of rayon and nylon to enhance the moisture absorbing/release property of the yarn.
Claims 40, 42, 50, 52 and 53, regarding the first and second fibers each comprising 52% rayon and 48% nylon, Rendall discloses that it is known in the art that the intended use of a yarn will dictate the percent of the various components (see entire document including the paragraph bridging columns 7 and 8). Therefore, it would have been obvious to one having ordinary skill in the art to vary the percentage of rayon and nylon, such as claimed, based the intended use and the desired yarn properties. 
Claims 41, 42 and 51-53, the first and second fibers can each comprise 145 denier and 140 filaments (page 6).
Claim 43, the knit material is planar and consists of a single knit layer (Figure 1).
Claim 44, Lawrence discloses a planar material suitable for bedding comprising opposite top and bottom portions and an intermediate portion positioned between the top and bottom portions, the top portion comprising a first fiber, the bottom portion comprising a second fiber, the intermediate portion comprising the first and second fibers and a third fiber, at least one of the first and second fibers being different than the third fiber (see entire document including pages 2-7 and Figure 1).
Claim 53, Lawrence discloses a material suitable for bedding comprising only one knit layer, the knit layer comprising opposite top and bottom portions and an intermediate portion positioned between the top and bottom portion, the top portion comprising a first fiber, the bottom portion comprising a second fiber, the intermediate portion comprising the first and second fibers and a third fiber, the first and second fibers each being different than the third fiber (see entire document including pages 2-7 and Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789